     Case: 1:18-cv-07719 Document #: 14-1 Filed: 11/29/18 Page 1 of 5 PageID #:90



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

   Fairly Odd Treasures, LLC           )
                                       )
   v.                                  )                  Case No. 1:18-cv- 7719
                                       )
   THE PARTNERSHIPS and                )                   Judge: Rebecca R. Pallmeyer
   UNINCORPORATED ASSOCIATIONS )
   IDENTIFIED ON SCHEDULE “A,”         )                  Magistrate: Susan E. Cox
                                       )
   ____________________________________)


                          DECLARATION OF ERIC HEBERT

         I, Eric Hebert, of Concord, North Carolina, declare as follows:

        1.     I am over 18 years of age. I have personal knowledge of the facts set forth herein. I

make this declaration in support of Plaintiffs Ex Parte Motion for Entry of Temporary

Restraining Order (the "Ex Parte Motion for TRO") and, if called as a witness, I could and would

competently testify as follows:

       2.      I am the Managing Member of the Plaintiff, Fairly Odd Treasures, LLC, the

manufacturer and inventor of Sir Perky and Mr. Banana products.

       3.      I started Fairly Odd Treasures in 2008 and have been a Member since the

conception of the Sir Perky and Mr. Banana product ideas.

       4.      Since starting Fairly Odd Treasures in 2008, the Sir Perky and Mr. Banana brand

products have grown considerably in market share. The products are sold world-wide via

distributors and retail outlets and has sold millions of units around the globe.

       5.      Each year, Fairly Odd Treasures invests hundreds of thousands of dollars in

advertising and marketing its unique products. The Sir Perky and Mr. Banana products feature a

unique design, instantly recognizable to consumer. Over the life of each product, Fairly Odd
                                                   1
Case: 1:18-cv-07719 Document #: 14-1 Filed: 11/29/18 Page 2 of 5 PageID #:90
Case: 1:18-cv-07719 Document #: 14-1 Filed: 11/29/18 Page 3 of 5 PageID #:90
Case: 1:18-cv-07719 Document #: 14-1 Filed: 11/29/18 Page 4 of 5 PageID #:90
Case: 1:18-cv-07719 Document #: 14-1 Filed: 11/29/18 Page 5 of 5 PageID #:90
